Citation Nr: 0901693	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-21 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than May 11, 2005, 
for the award of service connection for non-small cell 
carcinoma of the lung, status post left lower lobectomy.  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and I.K.


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1968 to August 
1970, with service in Vietnam from May 1969 to August 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, granted 
service connection for non-small cell carcinoma of the lung, 
status post left lower lobectomy, associated with herbicide 
exposure, evaluated as 100 percent disabling, effective May 
11, 2005.  

In his June 2006 VA Form 9, Appeal to the Board, the veteran 
requested a local hearing with a Decision Review Officer 
(DRO) and a videoconference hearing before a Veterans Law 
Judge.  A July 2006 letter informed the veteran that his DRO 
hearing was scheduled in August 2006, however, the record 
reflects that the veteran failed to report for that hearing.  

The veteran and I.K. testified before the undersigned at a 
videoconference hearing in December 2008.  A transcript of 
that hearing is of record.  

The Board notes that the veteran was previously represented 
by the American Legion, as reflected in a September 2005 VA 
Form 21-22, Appointment of Veterans Service Organization as 
Claimant's Representative.  In December 2007, the RO received 
a fee agreement naming Robert P. Walsh, a private attorney, 
as the veteran's representative.  

The Board further notes that, in an October 2006 rating 
decision, the RO reduced the evaluation of the veteran's 
service-connected non-small cell carcinoma of the lung to 10 
percent disabling, effective January 1, 2007.  In March 2007, 
the veteran filed a claim for an increased rating.  In a July 
2007 rating decision, the RO continued a 10 percent rating 
for non-small cell carcinoma of the lung, status post left 
lobectomy.  During the December 2008 hearing, the veteran 
indicated that he disagreed with the 10 percent rating 
assigned for non-small cell carcinoma of the lung.  However, 
as an NOD was not timely filed with the July 2007 rating 
decision, the veteran's December 2008 statement is construed 
as a claim for an increased rating for the service-connected 
non-small cell carcinoma of the lung.  See 38 C.F.R. § 20.302 
(2008).  It does not appear that this claim for an increased 
rating has yet been adjudicated, as such, this matter is 
referred to the RO for appropriate action.  

In addition, in May 2005, the veteran claimed entitlement to 
non-service-connected pension.  In the August 2005 rating 
decision, the RO noted that, as the veteran was rated 100 
percent disabled, non-service-connected pension was not being 
considered, as the total rating for service-connected 
disability was the greater benefit.  The RO went on to state 
that, if, after routine future examination of lung cancer, it 
was determined that a greater benefit may be warranted based 
on non-service-connected pension, that issue would be 
addressed at that time.  As indicated above, the 100 percent 
evaluation initially assigned for non-small cell carcinoma of 
the lung has been reduced to 10 percent.  It does not appear 
that the RO has addressed the question of whether the veteran 
may be entitled to non-service-connected pension as a greater 
benefit.  Accordingly, this matter is also referred to the RO 
for appropriate action.   

Finally, the Board notes that, in December 2008, VA received 
records of pulmonary function tests (PFTs) conducted in 
October 2008.  This evidence was not accompanied by a waiver 
of consideration by the agency of original jurisdiction 
(AOJ).  See 38 C.F.R. § 20.1304 (2008).  However, as these 
records are not relevant to the claim for an effective date 
earlier than May 11, 2005, for the award of service 
connection, they are not pertinent to the issue on appeal, 
and a waiver of AOJ consideration is not required.  See 
38 C.F.R. § 20.1304(c) (evidence is not pertinent if it does 
not relate to or have a bearing on the appellate issue or 
issues).  


FINDINGS OF FACT

1.  In July 1992 the veteran filed a claim for service 
connection for post-traumatic stress disorder (PTSD) and non-
service-connected pension.  

2.  A presumption of service connection for lung cancer based 
upon exposure to herbicides in Vietnam became effective in 
June 1994; an amendment eliminating the requirement that lung 
cancer be manifested to a compensable degree within 30 years 
after the last date of the veteran's exposure to an herbicide 
agent during service became effective January 1, 2002.

3.  The veteran's lung cancer was initially diagnosed in 
2005.  

4.  On May 11, 2005, the veteran filed a claim for service 
connection for lung cancer.  

5.  Prior to the May 11, 2005, claim, there is no 
communication from the veteran that may be construed as a 
formal or informal claim for service connection for non-small 
cell carcinoma of the lung.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 11, 2005, 
for the grant of service connection for non-small cell 
carcinoma of the lung have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1(p), 3.114, 3.151, 
3.155, 3.400, 3.816 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide VCAA notice of the laws and regulations governing 
effective dates if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).  In this case, as will be discussed further below, 
the veteran's claim for an earlier effective date is being 
denied as a matter of law, thus, he is not prejudiced by any 
lack of VCAA notice in regard to this claim.  

Moreover, the Court has more recently held that once service 
connection is granted the claim is substantiated and further 
VCAA notice on downstream questions, such as the effective 
date of the grant, is not required.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Further, the veteran has not identified the existence of any 
additional evidence or argued that there are any 
developmental deficiencies in the current record.  The 
resolution of the claim turns on the application of relevant 
law and regulations governing effective dates for service 
connection to the evidence already associated with the claims 
file.  Accordingly, there is no prejudice to the veteran in 
the Board proceeding to the merits of the claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

II.  Analysis

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service.  Otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b) (West 2002); 
38 C.F.R. § 3.400(b) (2008).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim; such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155.  

A claim for pension may be considered to be a claim for 
compensation.  38 C.F.R. § 3.151(a).  At the same time, VA is 
not required by law to treat a veteran's claim for pension as 
a claim for compensation.  See Stewart v. Brown, 10 Vet. 
App. 15, 18 (1997) (no evidence of intent to claim service 
connection within veteran's non-service-connected pension 
claim); see also Willis v. Brown, 6 Vet. App. 433, 435 (1994) 
(the operative word "may" in the regulation, clearly 
indicates discretion).  

In July 1992, the veteran filed a claim for non-service-
connected pension and a claim for PTSD.  In his formal claim, 
he listed the sickness, disease, or injuries for which his 
claim was being made as PTSD, substance abuse, and 
neurological and liver disorders.  There is simply no 
indication that the veteran intended to claim service 
connection for non-small cell carcinoma of the lung in July 
1992.  See 38 C.F.R. § 3.1(p), 3.155(a).  Rather, the record 
reflects that the veteran was not diagnosed with lung cancer 
until 2005.  Following the July 1992 claim for non-service-
connected pension and service connection for PTSD, the next 
communication from the veteran is the May 11, 2005, claim for 
service connection for lung cancer.  Thus, there is simply no 
communication from the veteran which can be construed as a 
claim for service connection prior to May 11, 2005.  See id.

Records of VA treatment reflect that the veteran was 
initially diagnosed with non-small cell carcinoma of the lung 
in 2005.  In his December 2005 NOD and during the December 
2008 hearing, the veteran reported that he was diagnosed with 
lung cancer in February 2005.  Review of the VA treatment 
records reflects that the veteran was treated for paroxysmal 
supraventricular tachycardia in January 2005.  A chest x-ray 
revealed a fluffy density in the base of the left lung.  The 
assessment following treatment in March 2005 was left lower 
lobe nodule and mediastinal mass.  The physician noted that 
the veteran was definitely at risk for esophageal and lung 
cancers, and that it was possible that the masses represented 
two separate cancers, but not as likely as one cancer with 
spread.  The veteran underwent bronchoscopy, left muscle 
sparing thoracotomy, and left lower lobectomy in April 2005, 
with a finding of non-small cell carcinoma.  In a March 2007 
statement, the Chief of Pulmonary Disease at the VA Medical 
Center reported that the veteran was diagnosed with lung 
cancer in February 2005.  

In August 2005, the RO granted service connection for non-
small cell carcinoma of the lung based on the veteran's 
presumed exposure to herbicides during active service in 
Vietnam.  38 C.F.R. § 3.307(a)(6).  

With respect to claims governing effective dates for service 
connection for diseases presumed to have been caused by 
herbicide exposure, a limited exception to the statutory 
provisions governing the assignment of effective dates was 
created by the Nehmer line of cases:  the final Stipulation 
and Order in Nehmer v. United States Veterans Administration, 
712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), the specific 
guidance describing the Stipulation and Order setting forth 
VA's ongoing responsibilities for further rulemaking and 
disability payments to class members provided in Nehmer v. 
United States Veterans Administration, 32 F. Supp. 2d 1175 
(N.D. Cal. 1999) (Nehmer II), the class action Order in 
Nehmer v. United States Veterans Administration, No. CV-86-
6160 TEH (N.D. Cal., Dec. 12, 2000), and Nehmer et. al. v. 
Veterans Administration of the Government of the United 
States, 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III).   

In August 2003, VA published regulations to implement these 
orders.  A Nehmer class member is defined as a veteran who 
has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  
The term "covered herbicide disease" includes respiratory 
cancers.  38 C.F.R. § 3.816(b)(2)(viii).  If VA denied 
compensation for the same covered herbicide disease in a 
decision issued between September 25, 1985, and May 3, 1989, 
the effective date of the award will be the later of the date 
VA received the claim on which the prior denial was based or 
the date the disability arose.  38 C.F.R. § 3.816(c)(1).  If 
the class member's claim for disability compensation for the 
covered herbicide disease was either pending before VA on May 
3, 1989, or was received by VA between that date and the 
effective date of the statute or regulation establishing a 
presumption of service connection for the covered disease, 
the effective date of the award will be the later of the date 
such claim was received by VA or the date the disability 
arose.  38 C.F.R. § 3.816(c)(2). 
 
If the requirements of (c)(1) or (c)(2) are not met, the 
effective date of the award shall be determined in accordance 
with 38 C.F.R. §§ 3.114, 3.400.  38 C.F.R. § 3.816(c)(4). 
 
Where compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where compensation 
is awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase.  38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a). 
 
If a claim is reviewed on the initiative of VA within one 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within one year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.  38 C.F.R. § 3.114(a)(1). 
 
If a claim is reviewed on the initiative of VA more than one 
year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of administrative determination of entitlement.  38 
C.F.R. § 3.114(a)(2). 
 
If a claim is reviewed at the request of the claimant more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3). 
 
VA issued regulations adding respiratory cancer, including 
lung cancer, to the list of diseases subject to presumptive 
service connection on the basis of herbicide exposure, 
effective June 9, 1994.  To meet the presumption, the 
respiratory cancer had to be manifested to a compensable 
degree within 30 years of exposure to an herbicide agent.    
See 59 Fed. Reg. 29,723 (June 9, 1994).  However, effective 
January 1, 2002, the regulation was amended so that 
respiratory cancer may manifest to a compensable degree at 
any time after service.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001), now codified as amended at 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309).  Since the veteran's respiratory 
cancer was manifest more than 30 years after his last 
exposure to an herbicide agent, it was on this basis that the 
RO determined in August 2005 that the claim for service 
connection for non-small cell carcinoma of the lung was 
warranted based on presumed herbicide exposure in Vietnam.  

Although the veteran filed a claim for VA benefits prior to 
May 11, 2005, as discussed above, he did not file a claim for 
service connection for lung cancer until May 11, 2005.  In 
addition, he was not previously denied service connection for 
lung cancer.  Since there was no prior denial of service 
connection for lung cancer and the veteran's claim for 
service connection was received after respiratory cancer was 
added to the list of presumptive diseases, the retroactive 
provisions of 38 C.F.R. § 3.816 are not applicable to this 
case.  

As the record reflects that the veteran was not diagnosed 
with lung cancer until 2005, he did not meet the criteria for 
service connection for lung cancer when it was added to the 
presumptive list in June 1994, or when the requirement that 
it be manifested to a compensable degree within 30 years of 
the last date of herbicide exposure in service was eliminated 
in January 2002.  Accordingly, an earlier effective date for 
the grant of service connection under 38 U.S.C.A. § 5110(g) 
and 38 C.F.R. § 3.114 is also not warranted.  

The Board has considered the assertion of the veteran and his 
representative that he is entitled to service connection 
effective from the date of his initial diagnosis of non-small 
cell carcinoma.  

While, under the provisions of 38 C.F.R. § 3.157(b)(1), the 
date of outpatient or hospital examination or the date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, the Court has 
held that this regulation only applies to a defined group of 
claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) 
(section 3.157 applies to a defined group of claims, i.e., as 
to disability compensation, those claims for which a report 
of a medical examination or hospitalization is accepted as an 
informal claim for an increase of a service-connected rating 
where service connection has already been established).  VA 
medical records cannot be accepted as informal claims for 
disabilities where service connection has not been 
established.  The mere presence of medical evidence does not 
establish intent on the part of the veteran to seek service 
connection for a condition.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. 
App. 377, 382 (1999) (where appellant had not been granted 
service connection, mere receipt of medical records could not 
be construed as informal claim).  Merely seeking treatment, 
does not establish a claim, to include an informal claim, for 
service connection.  Thus, records of VA treatment for non-
small cell carcinoma of the lung are not interpreted as an 
informal claim for service connection.  

In reaching this conclusion, the Board emphasizes that an 
effective date of an award of service connection is not based 
on the earliest medical evidence even showing a causal 
connection, but rather on the date that the application upon 
which service connection was eventually awarded was filed 
with VA, i.e., May 11, 2005.  See Lalonde, 12 Vet. App. at 
382.  Here, the record reflects that the veteran did not file 
a formal or informal claim for service connection for lung 
cancer prior to May 11, 2005, and indeed, he does not contend 
otherwise.  Rather, he testified during the December 2008 
hearing that his May 2005 claim was his first claim for 
service connection.  Thus, there is no legal basis to assign 
an earlier effective date because the RO has already awarded 
the veteran the earliest date available under the law. 
 
After consideration of all the evidence of record, finding no 
claim for service connection for non-small cell carcinoma of 
the lung prior to May 11, 2005, the Board finds that it is 
legally precluded from granting an effective date earlier 
than May 11, 2005, for the grant of service connection for 
non-small cell carcinoma of the left lung.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b); see Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (the claim should be denied as a matter 
of law if the law, and not the evidence, is dispositive).  


ORDER

Entitlement to an effective date earlier than May 11, 2005, 
for the award of service connection for non-small cell 
carcinoma of the lung, status post left lower lobectomy, is 
denied.  



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


